1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     KEVIN D. SUTTON,                               Case No. 3:18-cv-00233-MMD-CBC

10                                  Petitioner,                        ORDER
             v.
11
      WARDEN RENEE BAKER, et al.,
12
                                Respondents.
13

14          Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1)

15   and a petition for a writ of habeas corpus pursuant. The Court finds that Petitioner is unable

16   to pay the filing fee.

17          Petitioner styles his petition under 28 U.S.C. § 2241. However, he is in custody

18   under a judgment of conviction of a state court, and he challenges the validity of that

19   custody, particularly the sentence enhancement for use of a deadly weapon under

20   NRS § 193.165. Therefore, 28 U.S.C. § 2254 governs this action. After reviewing the

21   Petition under Rule 4 of the Rules Governing Section 2254 Cases in the United States

22   District Courts, the Court dismisses this action.

23          Petitioner has challenged his custody pursuant to the same judgment of conviction

24   in Sutton v. Farwell, No. 3:04-cv-00498-HDM-RAM. The Court denied that Petition on its

25   merits. Petitioner appealed, and the court of appeals affirmed. The Petition in this action

26   is a second or successive petition as defined in 28 U.S.C. § 2244(b). Petitioner must first

27   obtain authorization from the court of appeals before this Court can consider his Petition.

28   28 U.S.C. § 2244(b)(3).
1           Reasonable jurists would not find the Court’s conclusion to be debatable or wrong,

2    and the Court will not issue a certificate of appealability.

3           It is therefore ordered that the application to proceed in forma pauperis (ECF No.

4    1) is granted. Petitioner need not pay the filing fee of $5.00.

5           It further is ordered that the Clerk of the Court file the petition for a writ of habeas

6    corpus pursuant to 28 U.S.C. § 2254.

7           It further is ordered that this action is dismissed as an unauthorized second or

8    successive petition. The Clerk of the Court is directed to enter judgment accordingly and

9    close this action.

10          It further is ordered that a certificate of appealability will not issue.

11          DATED THIS 15th day of October 2018.

12

13
                                                          MIRANDA M. DU
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     2
